KNOX, District Judge.
Upon reconsideration of the facts presented in the record now before me, I have concluded to restrain defendant from marketing and marking its rennet powder under the name of “Junketing Powder.” It may, nevertheless, market the product under the' name “Jelkwik Powder,” or some similar designation. Such marking may be accompanied by a statement, in smaller and relatively inconspicuous type, that the powder is capable of use “for making junket.”
Notwithstanding arguments to the contrary, I still doubt, most seriously, if complainant should have injunctive relief in excess of that which was afforded by Judge Lacombe in the case of Hansen v. Siegel-Cooper Co. et al. (C. C.) 106 F. 690.
There can be little doubt, however, that complainant is entitled, pending trial, to the full sweep of Judge Lacombe’s ruling. Defendant’s financial resources are slight. Its business in rennet powder is small, and, little harm can accrue to it by reason of the restraint to be imposed. But, if defendant be permitted to continue to describe its 'rennet as “Junketing Powder,” the possibilities of substantial injury to complainant are obvious.
Restraint as indicated may issue upon the filing of an injunction bond in the sum of $3,000.